Title: From Thomas Jefferson to John Heckewelder, 11 April 1798
From: Jefferson, Thomas
To: Heckewelder, John


          
            Sir
            Philadelphia. Apr. 11. 98.
          
          About the year 1787. I published a book entitled ‘Notes on Virginia’ in which was an account of the murder of the family of Logan an Indian chief in the year 1774. by some whites, at the head of whom was said to be one of the Cressaps. this was the general report & belief of that day. lately a mr Martin of Maryland, who married a Cressap, has undertaken to contradict the fact, to deny that either of the Cresaps was concerned in the murder, to deny the genuineness of the speech sent by Logan to Ld Dunmore & to represent Logan as a worthless, drunken, & unprincipled Indian, of no account in his tribe & of no abilities. I am told that your situation about that time was such as to enable you to give some information as to these facts, either from your own knowlege, or what you may have heard from others. my object is to learn the truth, and when I shall have got at an exact knolege of the transaction, to publish a correct statement of it, doing justice to Cressap if he has been injured or to Logan if mr Martin’s imputations on him be found to be mere calumnies. I have no attachment which would induce me to conceal or discolour the truth. your character in the world gives me confidence that if you can contribute any thing towards fixing this transaction on it’s true bottom, you will  have no hesitation to bear testimony to the truth, may I take the liberty of asking you to give me any information you can on this subject, which if addressed to me in a letter to this place will readily find me. your compliance with this request will much oblige Sir
          your most obedt. humble servt
          
            Th: Jefferson
          
        